Filed 5/3/13 In re William W. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re WILLIAM W., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                                             F065626

                   Plaintiff and Respondent,                             (Super. Ct. No. JW101780-03)

         v.

WILLIAM W.,                                                                            OPINION

                   Defendant and Appellant.


                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Kern County. Jon E. Stuebbe,
Judge.
         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         Before Levy, Acting P.J., Poochigian, J., and Detjen, J.
                             FACTS AND PROCEEDINGS
       On January 30, 2006, appellant, William W., waived his rights and admitted an
allegation that he committed lewd and lascivious acts with a minor under 14 years old in
violation of Penal Code section 288, subdivision (a).1 Appellant was placed on probation
for a period not to exceed his 21st birthday. In January 2009, a supplemental petition was
filed alleging that appellant had failed in his placement in four group homes. In February
2009, appellant was committed to the Division of Juvenile Justice, Department of
Juvenile Facilities (DJF).
       The California Supreme Court issued its opinion in In re C.H. (2011) 53 Cal.4th
94, limiting commitments to DJF to offenses enumerated in Welfare and Institutions
Code section 707, subdivision (b). The Legislature passed emergency legislation
effective February 29, 2012, in response to the decision in C.H., amending Welfare and
Institutions Code sections 731 and 733 so that a minor may be committed to DJF if the
offense is described in either subdivision (b) of Welfare and Institutions Code section 707
or subdivision (c) of Penal Code section 290.008.2
       On April 12, 2012, appellant’s commitment to DJF was recalled and the juvenile
court placed appellant on probation. On May 7, 2012, a petition was filed pursuant to
Welfare and Institutions Code section 777, alleging that appellant violated the terms of
his probation by failing to follow his probation officer’s instructions to stay at the Rescue


1       Appellant had a prior sustained allegation filed in previous petitions pursuant to
Welfare and Institutions Code section 602. Appellant committed a misdemeanor criminal
threat in 2003 (Pen. Code, §§ 422 & 17).
2       Penal Code section 290.008, subdivision (c)(3) includes a violation of any
provision of Penal Code section 288. The legislature also enacted Welfare and
Institutions Code section 1752.16 which permits counties to enter into agreements with
DJF to house minors who have committed an offense enumerated in Penal Code section
290.008.


                                              2
Mission until he found a permanent residence. Appellant’s probation officer testified that
appellant called him one night and stated that he was not sleeping in the Rescue Mission,
his then reported address, but was sleeping in an alley. The probation officer had
previously explained to appellant that he was to check into the Rescue Mission every
evening, and appellant’s call to him was not an appropriate means of notification that his
address had changed. The juvenile court found that appellant violated the terms of his
probation.
       On July 9, 2012, the juvenile court continued appellant’s probation and committed
him to DJF temporarily for a term not to exceed his 21st birthday.3 We review the appeal
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on January 16, 2013, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The orders of the juvenile court are affirmed.




3      Appellant was born in December 1991 and turned 21 in December 2012.


                                               3